DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Carolina Säve (Reg. No. 68763) on Thursday, February 25, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: A method for controlling hydrogen purging of a fuel cell by estimating a hydrogen concentration supplied to a fuel cell, comprising:
detecting, by a controller, a deterioration of [[the]] a fuel cell stack;
in response to detecting the deterioration of the fuel cell stack, calculating, by the controller, a hydrogen supply amount as a change of the hydrogen amount stored in a hydrogen storage system to be estimated based on pressures and temperatures in the hydrogen storage system;
estimating, by the controller a hydrogen consumption amount by summing an amount of hydrogen reacted in a fuel cell, an amount of hydrogen crossover, and an amount of hydrogen discharged by hydrogen purging;
estimating, by the controller, a hydrogen concentration based on crossover levels and purging amounts of individual gases;
correcting, by the controller, the estimated hydrogen concentration according to an amount of change of hydrogen crossover due to deterioration of the fuel cell stack when a difference between the calculated hydrogen supply amount and the estimated hydrogen consumption amount is greater than a predetermined threshold value,

operating, by the controller, a hydrogen purge valve based on the corrected estimated hydrogen concentration to control the hydrogen purging of the fuel cell.

Claim 3: The method of claim 1, wherein the calculating of [[a]] the hydrogen supply amount is performed based on a storage amount in the hydrogen storage system.

Claim 5: The method of claim 3, wherein the calculating of [[a]] the hydrogen supply amount and the estimating of [[a]] the hydrogen concentration amount are performed respectively to calculate [[a]] the hydrogen supply amount and estimate [[a]] the hydrogen consumption amount during a period between a first storage amount and a second storage amount which are both pre-established in the hydrogen storage amount.

Claim 12: The method of claim 2, wherein the correcting of [[an]] the estimated hydrogen concentration is performed to correct a diffusion coefficient of the diffusion equation according to crossover.

Claims 14-20: CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method for controlling hydrogen purging by estimating a hydrogen concentration supplied to a fuel cell comprising: detecting a deterioration, in response to detecting the deterioration, calculating a hydrogen supply amount;  estimating a hydrogen consumption amount by summing an amount of hydrogen crossover; estimating a hydrogen concentration based on crossover levels; correcting the estimated hydrogen concentration according to an amount of change of hydrogen crossover; and operating a hydrogen purge valve based on the corrected estimated hydrogen concentration; is allowable over the prior art.
The Examiner notes that the amendment of “detecting…a deterioration…,in response to detecting the deterioration…, operating…a hydrogen purge valve based on the corrected estimated hydrogen concentration” ties the steps to a practical application, and therefore obviates the previous 101 rejection and is therefore patent eligible subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Kanno (US 2009/0136973) discloses a fuel cell system 10,100 comprising a fuel cell 1, a high-pressure hydrogen tank 2, a hydrogen concentration sensor 3, a release valve 5 (analogous: purge valve), and an ECU 4 (analogous: controller) (see Figs 1 and 4, [0038], [0055]). The ECU 4 performs various control operations, such as control of hydrogen gas supply by the high-pressure hydrogen tank ([0055]). The ECU measures the amount of hydrogen gas supplied from the high-pressure hydrogen tank S102 ([0065]); thus Kanno discloses calculating, by a controller, a hydrogen supply amount. A correction device (ECU 4) corrects the hydrogen concentration sensor, and therefore can correct the reference point of the hydrogen concentration sensor by correcting the measurement value from the hydrogen concentration sensor using the correction device ([0020]). The correction device corrects the measurement value from the hydrogen concentration sensor based on the hydrogen concentration measured using the hydrogen concentration sensor after supplying the hydrogen gas from the hydrogen supply device to the fuel cell while regulating the flow of the anode off-gas into the hydrogen supply passage ([0020]). Thus because Kanno teaches correcting a hydrogen amount, Kanno teaches correcting, by the controller, an estimated hydrogen concentration. However, Kanno does not explicitly disclose or suggest performing the steps in response to a deterioration of a fuel cell stack, calculation based on pressure and temperatures, estimating a hydrogen consumption amount, taking into consideration hydrogen crossover, or using the corrected estimated hydrogen concentration to operate a hydrogen purge valve.
Katano et al. (US 2010/0040922) disclose a fuel cell system 1 comprising a hydrogen tank 30, fuel cell 10, a control device 4, and a gas/water discharge valve 37 which operates in accordance with a command from the control device 4 to discharge (purge) ([0048], see Fig 1). The control device 4 calculates the upstream static flow rate of the injector 35 based on the gas state of the injector 35 (a hydrogen gas pressure detected by the primary pressure sensor 41 and a hydrogen gas temperature detected by the temperature sensor 42) ([0058]). That is, 4 calculates the amount of hydrogen gas consumed by the fuel cell based on the operation state of the fuel cell (a current value during the power generation of the fuel cell detected by the current sensor 13) ([0053]). In this case, a power (a demanded power) to be extracted from the fuel cell 10 is calculated by the control device 4, and the hydrogen gas and air are supplied into the fuel cell 10 as much as amounts corresponding to the amount of the generated power ([0062]). However, Katano does not explicitly disclose or suggest performing the steps in response to a deterioration of a fuel cell stack, estimating a hydrogen consumption amount, taking into consideration hydrogen crossover, or correcting the estimated hydrogen concentration, or using the corrected estimated hydrogen concentration to operate a hydrogen purge valve.

Miyamoto et al. (US 2006/0216557) discloses a fuel cell system with a concentration adjusting unit to adjust a methanol concentration of the fuel by controlling a methanol supply unit (abstract). A correction unit is configured to correct a data of a relation between the methanol concentration of the fuel and the output value of a sensor, using an output of the current measuring unit (abstract). However, Miyamoto teaches a correction unit with a methanol fuel cell which is not applicable to Kanno, Katano, or the claimed invention which uses hydrogen [gas].
Ikeda et al. (US 2012/0038373) teaches a fuel cell system that is capable of quickly responding to the occurrence of flooding ([0457]). In the system, a hydrogen concentration is estimated in step S650 via impedance measurement ([0469]), and a hydrogen concentration is (Fig 33) based on the amount of power generated ([0470]). The two calculated/estimated hydrogen concentrations are compared to determine whether the data is recorded or an anode flooding judgement is performed (Fig 33). However, Ikeda does not explicitly disclose or suggest correcting the estimated hydrogen concentration according to an amount of change of hydrogen crossover due to deterioration, or operating a hydrogen purge valve based on the corrected estimated hydrogen concentration.
Cai (US 2017/0084941) teaches a system and method for determining whether a concentration estimation value of hydrogen gas in an anode subsystem of a fuel cell system is within a predetermined threshold of a valid hydrogen gas concentration, and if not, correcting the estimation value (abstract). To correct the estimation value, a bleed event (purge) occurs that bleeds an anode exhaust gas to force the estimation to be closer to the sensor value (abstract). That is, in order to correct a value, Cai causes a purge/bleed event, which is different from the claimed invention where the value is corrected, and this corrected value is used to in operating a hydrogen purge valve.
In summary, the closest combination of prior art is Kanno in view of Katano. However, the combination does make render obvious the claim limitations to perform the steps in response to a deterioration of a fuel cell stack, correcting the estimated hydrogen concentration according to an amount of change of hydrogen cross over, and operating a hydrogen purge valve based on the corrected estimated hydrogen concentration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725